              Case 17-11503-RAM        Doc 76     Filed 12/23/19     Page 1 of 40




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov

In re:
                                                                                    Chapter 13
                                                                       Case No. 17-11503-RAM
Miguel Elias-Saud,

      Debtor.
___________________________/

 U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF CHALET SERIES
                             III TRUST’S
            MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         U.S. Bank Trust National Association, as Trustee of Chalet Series III Trust,

(“Secured Creditor”), its successor and/or assigns, by its undersigned counsel hereby files this

Motion for Relief From the Automatic Stay, pursuant to Federal Rules of Bankruptcy Procedure

4001 and 9014 to lift the automatic stay imposed by 11 U.S.C. § 362(a) for cause under 11

U.S.C. § 362(d) of the United States Bankruptcy Code, including the co-debtor stay under 11

U.S.C. §1301(a) of the United States Bankruptcy Code, to exercise its non-bankruptcy rights

with respect to certain real property mortgaged to Secured Creditor. Secured Creditor further

moves that, absent objection, the provisions of F.R.B.P. 4001(a)(3) be waived to avoid further

deterioration of Secured Creditor’s secured position. In support thereof, the Secured Creditor

states as follows:


                               JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b)(2).

         2.    Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

///
              Case 17-11503-RAM           Doc 76     Filed 12/23/19   Page 2 of 40

                                                                       Case No.: 17-11503-RAM


                           SUMMARY OF THE RELIEF SOUGHT

        3.     By this Motion, Secured Creditor seeks relief from the automatic stay under

11 U.S.C. § 362(a) pursuant to: (i) 11 U.S.C. § 362(d)(1), because “cause” exists as a result

of Secured Creditor not receiving adequate protection for its secured interest in the real

property located at 1857 SW 14th Terrace, Miami, FL 33145 (the “Property”) securing the

obligations due and owing to Secured Creditor; or, alternatively, (ii) 11 U.S.C. § 362(d)(2),

because the Debtor has little to no equity in the Property and, (ii) the Property is not

necessary for an effective reorganization. Furthermore, pursuant to 11 U.S.C. §1301(c),

Secured Creditor also seeks relief from the co-debtor stay to pursue Secured Creditor’s

available legal remedies to collect the amount owing.

                               PROCEDURAL BACKGROUND

        A.     The Bankruptcy Filing.

        4.     On February 7, 2017, the debtor Miguel Elias-Saud (the “Debtor”) filed a

Voluntary Petition [D.E. 1] for relief pursuant to Chapter 13 of the United States Bankruptcy

Code.

        5.     According to Debtor’s Schedules [D.E. 18], in particular, Schedule A, the

Property has a value of 197,000.00.

        6.     The Debtor’s Chapter 13 plan [D.E. 43] was confirmed on July 31, 2017

providing for participation in the court’s MMM program. Thereafter, while a motion for referral

to the Mortgage Modification Mediation program was granted on March 14, 2017, the docket

does not reflect any further activity or result of the program.

///

///
              Case 17-11503-RAM           Doc 76   Filed 12/23/19       Page 3 of 40

                                                                         Case No.: 17-11503-RAM


        B.    The secured interests and amounts due on the Property.

        7.    On January 5, 2007, the Debtor executed and delivered a promissory note in the

original principal amount of $335,000.00 (the “Note”). The amount owed to Secured Creditor is

secured by that certain mortgage of even date executed by the Debtor and recorded (the

“Mortgage”), mortgaging and encumbering the Property as described in the mortgage then

owned by and in possession of the Debtor. The Mortgage also identifies non-debtors, Sonia Elias

and Margarita Elias as borrowers therein.

        8.    Secured Creditor is the holder of the Note and the Mortgage by virtue of those

Assignment(s) of Mortgage attached to the Mortgage. The Note, Mortgage and Assignment(s)

of Mortgage constitute the Loan Documents (collectively, the “Loan Documents”). A true and

correct copies of the Loan Documents is attached to this Motion as Composite Exhibit “A”.

        9.    The Debtor is the owner of and/or holds an interest in the Property.

        10.   With respect to Movant’s secured claim, as of December 27, 2019, the total

payoff is $503,452.80 and the following monthly amounts are/will be due post-petition as of said

date:

        Monthly payments:
        Sept. 2018 – Oct. 2019       14      at     $2,594.81       =        $36,327.34
        Nov. 2019 – Dec. 2019        2       at     $2,691.37       =        $ 5,382.74
        Bankruptcy Attorney Fee:                                           $ 1050.00
        Bankruptcy Filing Fee:                                             $     181.00
        Total Delinquencies:                                               $ 42,941.08

        11.   An Affidavit of Indebtedness in support of this Motion is attached as Exhibit

“B”.

        12.   The Property is legally described as follows:

              LOT 6, BLOCK 1, MARBOROUGH, ACCORDING TO THE
              PLAT THEREOF AS RECORDED IN PLAT BOOK 15,
              Case 17-11503-RAM          Doc 76    Filed 12/23/19     Page 4 of 40

                                                                        Case No.: 17-11503-RAM


               PAGE(S) 38, PUBLIC             RECORDS        OF    MIAMI-DADE
               COUNTY, FLORIDA.

       13.     Secured Creditor is entitled to pursue its non-bankruptcy rights with respect to the

Property.

       14.     It is universally accepted that “Section 362(d)(1) and 362(d)(2) are disjunctive;

the Court must lift the stay if the movant prevails under either of the two grounds.” In re Kaplan

Breslaw Ash, 264 B.R. 309, 321 (Bankr. S.D.N.Y. 2001) (emphasis added); see also In re Albany

Partners, 749 F.2d 670, 673 (11th Cir. 1984) (noting the alternative grounds for stay relief).

       15.     In the present case, Secured Creditor is entitled to stay relief under § 362(d)(1),

since Secured Creditor’s interest in the Property is not being adequately protected.

       16.     Section 362(d)(1) of the Bankruptcy Code provides for lifting of the automatic

stay “for cause,” and a movant bears the initial burden to demonstrate that “cause exists.” 11

U.S.C. § 362(d)(1). As explained by the Bankruptcy Courts, “[u]pon motion to lift or modify the

automatic stay, burden of proof is a shifting one, with the movant having the burden of making

initial showing of ‘cause’, and debtor having the ultimate burden of proof on all issues other than

debtor’s equity in property.” In re Telegroup, Inc., 237 B.R. 87, 91 (Bankr. D.N.J. 1999); see

also 11 U.S.C. § 362(g).

       17.     A debtor’s failure to provide adequate protection of a creditor’s interest is a

classic basis for granting relief from the stay for cause. See In re McGaughey, 24 F.3d 904, 906

(7th Cir. 1994); see also, e.g., In re Telegroup, 237 B.R. at 91. A creditor can establish its case

quantitatively, i.e., by demonstrating the decline in the value of the creditor’s interest in the

debtor’s property.

       18.     In the instant case, Secure Creditor is entitled to adequate protection in any form

and Secured Creditor’s collateral continues to depreciate in value due to continued,
              Case 17-11503-RAM           Doc 76     Filed 12/23/19     Page 5 of 40

                                                                          Case No.: 17-11503-RAM


uncompensated use by the Debtor. Accordingly, absent adequate protection, cause exists to lift

the automatic stay so that Secured Creditor may exercise its non-bankruptcy rights with respect

to the Property.

       19.     Furthermore, there appears to be insufficient equity with respect to the Property,

and the Property is not necessary for effective reorganization. Consequently, pursuant to 11

U.S.C. Section 362(d)(2) cause exists to grant relief from stay.

       20.     Pursuant to 11 U.S.C. §1301(c), Secured Creditor also seeks relief from the co-

debtor stay to pursue Secured Creditor’s available legal remedies to collect the amount owing.

The Non-Debtor has not cured the default as listed herein and the loan remains delinquent. Non-

Debtor has received consideration of the claim and Secured Creditor will be irreparably harmed

if it is not allowed to receive payment of the entire amount owing. The Co-Debtor stay mush be

terminated to allow Secured Creditor to protect its rights. Secured Creditor request that the Co-

Debtor Stay provided for by 11 U.S.C. §1301(a) be lifted with respect to the Co-Debtor as to the

Secured Creditor only.

       21.     If the Court lifts the stay that it should also waive the requirement of Bankruptcy

Rule 4001(a)(3), therefore allowing an Order to be effective upon this Honorable Court's

signature and Secured Creditor to pursue its in rem remedies without further delay.

       WHEREFORE, Secured Creditor, respectfully requests that this Court enter an Order (i)

granting relief from the automatic stay as to Secured Creditor, so as to allow Secured Creditor to

enforce its in rem remedies against the Property, (ii) for relief as to the co-debtor stay to the same

extent granted as against Debtor; (iii) waiving the time requirements under Rule 4001(a)(3) of

the Federal Rules of Bankruptcy Procedure, (iv) binding the Debtor in the event of a conversion;

and (iv) together with such other relief that this Honorable Court may deem just and proper.
            Case 17-11503-RAM        Doc 76   Filed 12/23/19       Page 6 of 40

                                                                    Case No.: 17-11503-RAM


Dated this 23rd day of December, 2019.

                                         Respectfully submitted,

                                                GHIDOTTI ǀ BERGER, LLP
                                                Attorneys for Secured Creditor
                                                1031 North Miami Beach Blvd.,
                                                North Miami Beach, FL 33162
                                                Telephone: (305) 501.2808
                                                Facsimile: (954) 780.5578

                                                By: /s/ Chase A. Berger
                                                        Chase A. Berger, Esq.
                                                        Florida Bar No. 083794
                                                        cberger@ghidottiberger.com
              Case 17-11503-RAM          Doc 76       Filed 12/23/19   Page 7 of 40

                                                                        Case No.: 17-11503-RAM


               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4(B)(1)

               I certify that I am admitted to the Bar of the United States District Court for the

Southern District of Florida and I am in compliance with the additional qualifications to practice

in this court as set forth in Local Rule 2090-1(A).

                                              By:      /s/ Chase A. Berger
                                                           Chase A. Berger, Esq.



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 23, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:



Attached Mailing Matrix

                                              By:      /s/ Chase A. Berger
                                                           Chase A. Berger, Esq.
                                  Case 17-11503-RAM             Doc 76         Filed 12/23/19       Page 8 of 40
Label Matrix for local noticing                      FEDERAL NATIONAL MORTGAGE ASSOCIATION                SN Servicing Corporation, as Servicing Agent
113C-1                                               Robertson, Anschutz & Schneid, P.L.                  Ghidotti Berger LLP
Case 17-11503-RAM                                    6409 Congress Avenue, Suite 100                      c/o Chase A. Berger
Southern District of Florida                         Boca Raton, FL 33487-2853                            3050 Biscayne Blvd., Suite 402
Miami                                                                                                     3050 Biscayne Blvd., Suite 402
Mon Dec 23 13:25:18 EST 2019                                                                              Miami, FL 33137-4143
(p)BANK OF AMERICA                                   Cavalry Portfolio Serv                               Chase
PO BOX 982238                                        Po Box 27288                                         Po Box 15298
EL PASO TX 79998-2238                                Tempe, AZ 85285-7288                                 Wilmington, DE 19850-5298



Credit Solutions Corp                                Federal National Mortgage solutions, Inc.            Hsbc Nv
5454 Ruffin Rd Ste 200                               Seterus, Inc.                                        Po Box 5253
San Diego, CA 92123-1313                             PO Box 1047                                          Carol Stream, IL 60197-5253
                                                     Hartford, CT 06143-1047


(p)INTERNAL REVENUE SERVICE                          James B Nutter & Co                                  Lhr Inc
CENTRALIZED INSOLVENCY OPERATIONS                    4153 Broadway St                                     1 Main St
PO BOX 7346                                          Kansas City, MO 64111-2694                           Hamburg, NY 14075-4930
PHILADELPHIA PA 19101-7346


Midland Funding                                      Ocwen Loan Servicing                                 Office of the US Trustee
8875 Areo Dr #200                                    PO Box 780                                           51 S.W. 1st Ave.
San Diego, CA 92123-2255                             Waterloo, IA 50704-0780                              Suite 1204
                                                                                                          Miami, FL 33130-1614


Special Assistant United States                      Special Assistant United States                      The Honorable Daniel Boente
Associates Area Counsel (SBSE) - Miami               Associates Area Counsel (SBSE) -Ft. Laud             United States Attorney General
PO BOX 9, Stop 8000                                  1000 S. Pine Island Road                             Department of Justice, Room 4400
51 SW 1st Avenue                                     Suite 300                                            950 Pennsylvania Avenue N.W.
Miami, FL 33130-1608                                 Fort Lauderdale, FL 33324-3910                       Washington, DC 20530-0001

The Honorable Wifredo A. Ferrer                      U.S. Bank Trust National Association as Trus         Michael A. Frank Esq.
United States Attorney                               of Chalet Series III Trust                           10 NW LeJeune Rd #620
99 NE 4th Street                                     c/o SN Servicing Corporation                         Miami, FL 33126-5473
Miami, FL 33132-2131                                 323 Fifth Street
                                                     Eureka, CA 95501-0305

Miguel Elias-Saud                                    Nancy K. Neidich
1857 SW 14 Terrace                                   www.ch13miami.com
Miami, FL 33145-1410                                 POB 279806
                                                     Miramar, FL 33027-9806




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      (d)Bank of America                                   Internal Revenue Service
PO Box 15019                                         PO Box 982235                                        Insolvency Support Group, Unit 1
Wilmington, DE 19886                                 El Paso, TX 79998                                    Stop 5730
                                                                                                          7850 SW 6th Court, Room 165
                                                                                                          Fort Lauderdale, FL 33318
                                 Case 17-11503-RAM               Doc 76       Filed 12/23/19          Page 9 of 40


                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Federal National Mortgage Association (            (u)U.S. Bank Trust National Association as Tr        (u)Miami




(u)Primary Finc                                       End of Label Matrix
                                                      Mailable recipients    22
                                                      Bypassed recipients     4
                                                      Total                  26
 Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 10 of 40




Exhibit “A”
Case
Case 17-11503-RAM
     17-11503-RAM Doc 761 Filed
                  Claim    Filed12/23/19
                                 07/05/17 Page
                                           Page11 of 27
                                                7 of 40
Case
Case 17-11503-RAM
     17-11503-RAM Doc 761 Filed
                  Claim    Filed12/23/19
                                 07/05/17 Page
                                           Page12 of 27
                                                8 of 40
Case
Case 17-11503-RAM
     17-11503-RAM Doc 761 Filed
                  Claim    Filed12/23/19
                                 07/05/17 Page
                                           Page13 of 27
                                                9 of 40
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 14
                                              10 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 15
                                              11 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 16
                                              12 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 17
                                              13 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 18
                                              14 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 19
                                              15 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 20
                                              16 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 21
                                              17 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 22
                                              18 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 23
                                              19 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 24
                                              20 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 25
                                              21 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 26
                                              22 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 27
                                              23 of
                                                 of 40
                                                    27
Case 17-11503-RAM
Case 17-11503-RAM Claim
                  Doc 761 Filed
                          Filed 12/23/19
                                07/05/17 Page
                                         Page 28
                                              24 of
                                                 of 40
                                                    27
      Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 29 of 40
                                                            Redacted




Redacted
Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 30 of 40
Case 17-11503-RAM   Doc 76   Filed 12/23/19    Page 31 of 40




                                    Redacted




                         Redacted
Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 32 of 40




Redacted



     Redacted




                     Redacted
 Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 33 of 40



Redacted




                        Redacted
  Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 34 of 40




Redacted                                               Redacted




     Redacted
Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 35 of 40




Redacted
 Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 36 of 40




Exhibit “B”
Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 37 of 40
Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 38 of 40
Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 39 of 40
Case 17-11503-RAM   Doc 76   Filed 12/23/19   Page 40 of 40
